Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 6, the closest prior art fails to disclose the claimed optical window comprising an outermost window interleaved between outermost & outer-intermediate anti-reflection coatings, an innermost window interleaved between innermost & inner-intermediate anti-reflection coatings, an EMI layer interleaved between the outer-intermediate & inner-intermediate anti-reflection coatings, and an additional anti-reflective coating between the innermost & inner-intermediate coatings and displaced from the inner-intermediate coating.  
Regarding claim 21, the closest prior art fails to disclose the claimed optical window comprising an outermost window interleaved between outermost & outer-intermediate anti-reflection coatings, an innermost window interleaved between innermost & inner-intermediate anti-reflection coatings, an EMI layer interleaved between the outer-intermediate & inner-intermediate anti-reflection coatings, wherein the outermost window layer comprises a nanocomposite optical ceramic material with distribution gradients.
Regarding claim 29, the closest prior art fails to disclose the claimed optical window comprising an outermost window interleaved between outermost & outer-intermediate anti-reflection coatings, an innermost window interleaved between innermost & inner-intermediate anti-reflection coatings, an EMI layer interleaved .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LAURA A AUER/Primary Examiner, Art Unit 1783